DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Joshua Pritchett on December 3, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A semiconductor device comprising:
a single layer substrate including silicon and a p-type dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3, wherein the single layer substrate has 
single layer substrate, the AlN seed layer comprising:
an AlN first seed sublayer having a first lattice structure, wherein a thickness of the AlN first seed sublayer ranges from about 20 nanometers (nm) to about 80 nm, and
an AlN second seed sublayer having a second lattice structure, the second lattice structure being different than the first lattice structure, wherein a thickness of the AlN second seed sublayer ranges from about 50 nm to about 200 nm, and a portion of the AlN seed layer closest to the single layer substrate comprises carbon dopants and has a different lattice structure from the substrate lattice structure;
a graded layer in direct contact with the AlN seed layer, wherein the graded layer comprises:
a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio;
a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and
a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio;
a channel layer over the graded layer; and
an active layer over the channel layer, wherein the active layer has a band gap discontinuity with the channel layer.

A semiconductor device comprising:
a single layer substrate including silicon and a p-type dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3, wherein the single layer substrate has a substrate lattice structure;
an AlN seed layer in direct contact with the single layer substrate, the AlN seed layer comprising:
an AlN first seed sublayer having a thickness ranging from about 20 nanometers (nm) to about 80 nm, wherein the AlN first seed sublayer has a first lattice structure, and
an AlN second seed sublayer having a thickness ranging from about 50 nm to about 200 nm, wherein the AlN second seed sublayer has a second lattice structure, the second lattice structure being different from the first lattice structure, and wherein a portion of the AlN seed layer closest to the single layer substrate comprises carbon dopants and has a different lattice structure from the substrate lattice structure, and the carbon dopants are configured to block migration of silicon out of the single layer substrate;
a graded layer in direct contact with the AlN seed layer, wherein the graded layer comprises:
a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio;
a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and

a channel layer over the graded layer;
a two-dimensional electron gas (2-DEG) in the channel layer;
an active layer over the channel layer; and
a gate over the active layer.

Claim 15 (Currently Amended).
A method of making a semiconductor device, the method comprising:
doping a single layer silicon-containing substrate with a p-type dopant;
growing an AlN seed layer in direct contact with the single layer silicon-containing substrate, wherein growing the AlN seed layer comprises:
growing an AlN first seed sublayer having a first lattice structure at a temperature ranging from about 900°C to about 1,000ºC, wherein the AlN first seed sublayer has a thickness ranging from about 20 nanometers (nm) to about 80 nm,
growing an AlN second seed sublayer having a second lattice structure at a temperature ranging from about 1,000ºC to about 1,300°C, the second lattice structure being different from the first lattice structure, wherein the AlN second seed sublayer has a thickness ranging from about 50 nm to about 200 nm, and
doping the AlN seed layer with carbon dopants, wherein a portion of the AlN seed layer closest to the single layer silicon-containing substrate comprises the carbon dopants;

growing a first graded sublayer including AlGaN, wherein the first graded sublayer has a first Al:Ga ratio;
growing a second graded sublayer including AlGaN, wherein the second graded sublayer has a second Al:Ga ratio different from the first Al:Ga ratio; and
growing a third graded sublayer including AlGaN, wherein the third graded sublayer has a third Al:Ga ratio different from each of the first Al:Ga ratio and the second Al:Ga ratio;
depositing a channel layer over the graded layer, wherein a two-dimensional electron gas (2-DEG) is in the channel layer;
depositing an active layer over the channel layer;
depositing a dielectric layer over the active layer;
forming a source electrode, wherein the source electrode directly contacts the channel layer, and the dielectric layer directly contacts the source electrode; and
forming a gate over the dielectric layer.

Claim 18 (Currently Amended).
The method of claim 15, wherein doping the single layer silicon-containing substrate comprises implanting the p-type dopant into the single layer silicon-containing substrate.

Terminal Disclaimer
The terminal disclaimer filed on December 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/483,386 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Examiner acknowledges the Terminal Disclaimer filed on December 3, 2021. The Double Patenting rejections in the previous Office Action filed on June 7, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1 and 10, in particular, a single layer substrate including silicon and a p-type dopant concentration ranging from about 1x1018 ions/cm3 to about 1x1023 ions/cm3; an AlN seed layer in direct contact with the single layer substrate; a thickness of the AlN first seed sublayer ranges from about 20 nanometers (nm) to about 80 nm; the second lattice structure being different than the first lattice structure; a thickness of the AlN second seed sublayer ranges from about 50 nanometers (nm) nm to about 200 nm, and a portion of the AlN seed layer closest to the single layer substrate comprises carbon dopants and has a different lattice structure from the substrate lattice structure; 
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 15, in particular, doping a single layer silicon-containing substrate with a p-type dopant; growing an AlN seed layer in direct contact with the single layer silicon-containing substrate; growing an AlN first seed sublayer having a first lattice structure at a temperature ranging from about 900°C to about 1,000ºC, wherein the AlN first seed sublayer has a thickness ranging from about 20 nanometers (nm) to about 80 nm; growing an AlN second seed sublayer having a second lattice structure at a temperature ranging from about 1,000ºC to about 1,300°C, the second lattice structure being different from the first lattice structure, wherein the AlN second seed sublayer has a thickness ranging from about 50 nm to about 200 nm; doping the AlN seed layer with carbon dopants, wherein a portion of the AlN seed layer closest to the single layer silicon-containing substrate comprises the carbon dopants; growing a graded layer in direct contact with the AlN seed layer. Based on the extensive searches and consideration as documented throughout the prosecution, all the features claimed in the instant invention are known in the art. However, it wouldn't have been obvious to combine all these features to arrive at the claimed invention without reliance on some .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/XIA L CROSS/           Examiner, Art Unit 2892